
	
		I
		112th CONGRESS
		2d Session
		H. R. 5076
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on ion-exchange resin of
		  Benzene, diethenyl, polymer with ethenylbenzene and ethenylethylbenzene,
		  chloromethylated, trimethylaminoquaternized.
	
	
		1.Ion-exchange resin of
			 Benzene, diethenyl, polymer with ethenylbenzene and ethenylethylbenzene,
			 chloromethylated, trimethylaminoquaternized
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ion-exchange resin of Benzene, diethenyl, polymer with
						ethenylbenzene and ethenylethylbenzene, chloromethylated,
						trimethylaminoquaternized, (CAS No. 69011–19–4) (provided for in subheading
						3914.00.60) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
